DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to Examiners Office Action, filed 04/14/2022; Applicant Cancelled Claims 21-30, amended Claims 11-20, and added NEW CLAIMS 31-36.  Claims 11-20 and 31-36 are currently pending.

Response to Arguments

Applicant’s arguments, see page 7, filed 06/22/2022, with respect to the rejection(s) of claim(s) 16-19, 22, 24, and 27-29  under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the amendment.  Therefore, the prior rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 112(a) and under 35 U.S.C. 112(b) as detailed below, in view of the amendment(s) to the claims.

Applicant’s arguments, see page 7-10, filed 06/22/2022, with respect to the rejection(s) of claim(s) 11-30  under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 and 31-36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended Claim 11 recites “wherein, during the warm-up operation, a speed limit value is prioritized over the target speed in controlling the speed of the internal combustion engine,”.  Applicant’s remarks filed 06/22/2022 state “Non-limiting support for the foregoing amendments may be found in at least paragraphs [0010]-[0014] of Applicant’s published specification.”.  However, upon review, the term “prioritized” does not appear in applicant’s originally filed specification or the published specification and is therefore considered to be NEW MATTER.  For the purpose of examination over the prior art, the limitation “wherein, during the warm-up operation, a speed limit value is prioritized over the target speed in controlling the speed of the internal combustion engine,” will be construed as “wherein, during the warm-up operation, the speed of the internal combustion engine is limited to a speed limit value,”.

New Claim 33 recites “wherein the speed limit value and the at least one charge limit value are selected based further on A MAGNITUDE OF COOLING APPLIED to the internal combustion engine.”.  Applicant’s remarks filed 06/22/2022 state “Non-limiting support for the foregoing amendments may be found in at least paragraphs [0010]-[0014] of Applicant’s published specification.”.  However, upon review, the terms “magnitude” and “applied” do not appear in applicant’s originally filed specification or the published specification and is therefore considered to be NEW MATTER.  ¶0015, and ¶0017-¶0018 recite “The minimum temperature is provided in order not to limit the torque that can be called up to drive the internal combustion engine after a very brief standstill of the internal combustion engine, during which the cooling of the internal combustion engine only progresses slightly.”; “As already explained above, the starting temperature describes the combustion chamber temperature of the internal combustion engine and can therefore be used as a measure of the progressive cooling of the internal combustion engine. It can be useful to select the limit value of the speed selected during the warm-up operation as a function of the starting temperature and thus the cooling of the internal combustion engine.”; and “For example, it can be provided that if the cooling has only progressed slightly, the warm-up operation is carried out using a higher limit value and, if the cooling has progressed further, a lower limit value is selected.”.  However, as disclosed, whether or not “cooling” of the engine has “progressed” after “a very brief standstill” is an observation of the status of the engine which is based on the “starting temperature of the engine” that is determined during execution of the method and which provides the basis for selection of the “speed limit value” and “charge limit value”.  Therefore applicant’s originally filed disclosure does not adequately provide support for selection of the respective limit values “based further on a magnitude of cooling applied to the internal combustion engine.” (i.e. no support for a further condition in addition to the determined starting temperature of the engine).  In contrast, at most, the original disclosure suggests that if a starting temperature is relatively higher (and thus implicitly cooling has only progressed slightly during a brief engine standstill) then warm-up operation is carried out using “higher” engine speed and charge limit value(s).  Alternatively, if a starting temperature is relatively lower, then warm-up operation is carried out using “lower” (i.e. more restrictive) engine speed and charge limit value(s).
For the purpose of examination over the prior art, Claim 33 will be construed as “wherein the speed limit value and the at least one charge limit value are each higher when the starting temperature is higher and are each lower when the starting temperature is lower.”

Appropriate correction of the claims and/or explanation of clear support in the originally filed disclosure are required.

Claims 11-20 and 31-36  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “wherein, during the warm-up operation, a speed limit value is prioritized over the target speed in controlling the speed of the internal combustion engine,”.  Applicant’s remarks filed 06/22/2022 state “Non-limiting support for the foregoing amendments may be found in at least paragraphs [0010]-[0014] of Applicant’s published specification.”.  However, upon review, the term “prioritized” does not appear in applicant’s originally filed specification or the published specification and the alleging broad support in ¶0010-¶0014 fails to reasonably appraise a person of ordinary skill in the art at the time of applicant’s filing of the claim intended scope.  As a result, due to the term “prioritized”, the claim(s) are unclear/indefinite.  
For the purpose of examination over the prior art, the limitation “wherein, during the warm-up operation, a speed limit value is prioritized over the target speed in controlling the speed of the internal combustion engine,” will be construed as “wherein, during the warm-up operation, the speed of the internal combustion engine is limited to a speed limit value,”.

Claims 14-19, and 32 recite limitations which lead to confusion regarding whether the “speed limit value and the at least one charge limit value” are set to a common “starting value” (i.e. “a starting value”, as-claimed) or if the respective limit value(s) each have separate starting value(s).  As a result claim scope is unclear/indefinite.  In contrast, Claim 32 recites “wherein the speed limit value and the at least one charge limit value are each set to a starting value based on at least the minimum temperature.”.  
For the purpose of examination over the prior art, Claims 14-19 and 32 will be construed as “wherein the speed limit value and the at least one charge limit value are each set to a starting value…”.

Claim 32 recites “wherein the speed limit value and the at least one charge limit value are each set to a starting value based on at least the minimum temperature.”.  However, Claims 31, 13, and 11 (upon which 32 ultimately depend) recite “wherein the minimum temperature is determined as a function of at least an ambient temperature.”; “wherein the warm-up operation is only carried out when the starting temperature of the internal combustion engine is less than a minimum temperature.”; and “wherein the speed limit value and the at least one charge limit value are selected based on at least a starting temperature of the internal combustion engine.”, respectively.  Therefore as best understood by examiner, Claims 31/13 recite “a minimum temperature” for the purpose of whether or not the to carry out the “warm-up operation” of the internal combustion engine (i.e. warm-up only carried out when starting temperature is less than the minimum temperature).  Separately, Claim 32 indicates the respective speed/charge limit values are each set to a starting value(s) based on at least the minimum temperature; whereas Claim 11 indicates the respective speed/charge limit values are each set to a starting value(s) based on at least the starting temperature of the engine.  Therefore as-claimed, the divergent meanings of “minimum temperature” with respect to “starting temperature”  leads to confusion over claim scope in Claim 32.  As a result, claim scope is indefinite/unclear.  Applicant’s specification states “For example, it can be provided that if the cooling has only progressed slightly, the warm-up operation is carried out using a higher limit value and, if the cooling has progressed further, a lower limit value is selected. For this purpose, the starting value that is set at the beginning of the warm-up operation is defined for the limit value. A minimum value can also be determined for this starting value in order to limit the selection of the limit value downwards. The starting value is therefore not selected exclusively as a function of the starting temperature of the internal combustion engine; in particular, the selection of the starting value for providing a minimum torque can be limited by the minimum value.” (¶0018).    However, the “minimum value” recited in ¶0018 appears to be wholly different from the “minimum temperature value” recited in Claims 13/31 (and ¶0016 of applicant’s originally filed disclosure) with respect to scope/purpose which leads to confusion, as-claimed, of the subject matter of Claim 32.  
For the purpose of examination over the prior art claim 32 will be construed as “wherein the speed limit value and the at least one charge limit value are each set to a starting value based on at least a minimum value.”

Claim 33 recites “based further on a magnitude of cooling applied to the internal combustion engine”.  However, as indicated above the terms “magnitude” and “applied” do not appear in the original disclosure.  Applicant’s disclosure suggests that a determination of whether or not “cooling” of the internal combustion engine has passively “progressed” may be determined based on determination of the “starting temperature” during execution of the method, and as a result the respective speed and charge limit value(s) may be determined based on the engine starting temperature.  Applicant’s disclosure does not distinctly claim or particularly point out the manner in which a “magnitude of cooling applied” is determined, nor the combined effect on the speed and charge limit value(s) with respect to the starting temperature.  As a result claim scope is unclear/indefinite.  
For the purpose of examination over the prior art, Claim 33 will be construed as “wherein the speed limit value and the at least one charge limit value are each higher when the starting temperature is higher and are each lower when the starting temperature is lower.”.

Appropriate correction of the claims and/or explanation of the metes and bounds of the claimed subject matter is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 13-20, 33, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Akira et al. (JP2006250112A) in view of Kazunari et al. (JP2010019153A).
Akira teaches a method of operating an engine comprising “: When the temperature Tw of cooling water for the engine is lower than a threshold value Tref1, it is determined that the temperature of lubricating oil of the engine is low, and lubrication shortage of the engine may possibly occur. Maximum speed Nemax in which the engine can be continuously run is set (steps S130, S140), and when target speed Ne* set based on demand power Pe* is larger than the maximum speed Nemax, it is determined that lubrication shortage will actually occur in the engine, wherein target rotation number Ne* is changed to the maximum speed Nemax and target torque Te* is reset (steps S150, S160). The engine is thus run at the target speed Ne* and with the target torque Te* that are reset (Steps S170-S210). The engine speed can thus be limited to be under the maximum speed Nemax, thereby occurrence of lubrication shortage in the engine can be prevented.” (Abstract). See also Fig. 2 (Illustrative flowchart for computer executable method), Fig. 6 (upper limit engine rotation speed NeMax map, indexed by engine temperature, e.g. temperature of engine coolant or engine lubricating oil); and at least ¶0035-0039. 
Regarding Claim 11, Akira teaches: A method (Fig. 2) for operating an internal combustion engine (Fig. 1, “internal combustion engine 22”) having a plurality of cylinders, comprising: carrying out a warm-up operation after the internal combustion engine has been started (Fig. 2, ‘yes’ at step S130), wherein a speed of the internal combustion engine is controlled to a target speed commanded by at least one of a driver and a driver assistance system (Fig. 2, ‘no’ at step 130, see also Fig. 3, ¶0027, ¶0035 that disclose setting target speed of engine based on driver required engine power/torque as indicated, for example, by “accelerator opening Acc”), wherein, during the warm-up operation, a speed limit value is prioritized over the target speed (Fig. 2, S150, if target speed requested by driver is greater than NeMax then controller is configured to set NeMax as the target speed) in controlling the speed of the internal combustion engine (Fig. 2, S140, ‘NeMax is derived and set” according to detected engine temperature (e.g. engine cooling water temperature) as indicated in Fig. 6), , and wherein the speed limit value are selected based on at least a starting temperature of the internal combustion engine (See Fig. 2, S140, “The corresponding upper limit rotation speed Nemax is derived and set. FIG. 6 shows an example of the upper limit rotational speed setting map. In the figure, the upper limit rotation speed Nemax is set to be lower as the cooling water temperature Tw is lower.”; ¶0036).
Therefore with respect to Claim 1, Akira teaches a method for limiting the output power/speed/torque of an engine during an engine warm-up period (i.e. when engine temperature is less than a predetermined threshold), wherein the output power/speed/torque of the engine is based on an engine temperature (i.e. engine coolant and/or engine lubricant).  Akira discloses an “engine control unit” is configured to control the engine based on inputs to deliver the target engine output power/speed/torque.  Specifically, “The engine 22 is an internal combustion engine that outputs power using a hydrocarbon-based fuel such as gasoline or light oil. Signals from various sensors that detect the operating state of the engine 22, for example, the temperature of cooling water (cooling water temperature) ) Operation control such as fuel injection control, ignition control, intake air amount adjustment control, etc. is received by an engine electronic control unit (hereinafter referred to as engine ECU) 24 that inputs a signal from a coolant temperature sensor 23 that detects Tw. . The engine ECU 24 is in communication with the hybrid electronic control unit 70, controls the operation of the engine 22 by a control signal from the hybrid electronic control unit 70, and operates the engine 22 such as the rotational speed Ne of the engine 22 as necessary.” (¶0018).
Akira does not explicitly teach that the ECU is configured to limit engine speed/power/torque based on limiting “intake air amount” to a specific value.  Therefore Akira does not explicitly teach: wherein, during the warm-up operation, at least one charge limit value limits a cylinder charge of each of the plurality of cylinders and
and the at least one charge limit value is selected based on at least a starting 
temperature of the internal combustion engine
Kazunari discloses “In order to achieve the above object, an engine output control device according to the present invention includes an intake air amount determining means for determining an intake air amount serving as an upper limit guard based on the engine speed and the engine outlet water temperature, Cylinder internal pressure control means for controlling the cylinder internal pressure by adjusting the opening of the throttle valve so that the air quantity is limited to the intake air quantity determined by the intake air quantity determination means. In the above configuration, the intake air amount serving as the upper limit guard is determined based on the engine speed and the engine outlet water temperature. Then, the opening of the throttle valve is adjusted so that the intake air amount is limited to the determined intake air amount, thereby controlling the cylinder pressure. As a result, the maximum cylinder internal pressure can be suppressed in such a way as to be along the fatigue limit line when the cylinder bore temperature is low. Therefore, unnecessary weight increase of the engine is suppressed and friction is reduced.” (See First and Second Paragraphs of Section titled “Tech-Solution”).  Additionally, “FIG. 3 is a diagram showing an example of a map for determining the intake air amount using the engine speed and the engine outlet water temperature as parameters.”.  See also ¶0041-0045.  
In other words, Kazunari discloses a method for operating an engine comprising a plurality of cylinders wherein the method includes: wherein, during the warm-up operation (¶0039 and Fig. 3, when engine is in low temperature region), at least one charge limit value limits a cylinder charge of each of the plurality of cylinders (Fig. 3, ¶0039, “the intake air amount Ga (Ga-11 ⟨Ga-12 ⟨Ga-13 ⟨Ga-14... ⟨Ga-1N) serving as the upper limit guard. , ..., Ga-21 ⟨Ga-22 ⟨Ga-23 ⟨Ga-24 ... ⟨Ga-2N)”). and
and the at least one charge limit value is selected based on at least a starting 
temperature of the internal combustion engine (Fig. 3, charge limit values are selected based on engine starting temperature and a target engine speed) in order that when engine temperature is low, during an engine warm-up period after an engine start, “the maximum cylinder internal pressure can be suppressed in such a way as to be along the fatigue limit line when the cylinder bore temperature is low. Therefore, unnecessary weight increase of the engine is suppressed and friction is reduced.
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the temperature based, engine speed limiting control method of Akira to incorporate the teachings of Kazunari to include a method for operating an engine comprising a plurality of cylinders wherein the method includes: wherein, during the warm-up operation, at least one charge limit value limits a cylinder charge of each of the plurality of cylinders and
and the at least one charge limit value is selected based on at least a starting temperature of the internal combustion engine in order that when engine temperature is low, during an engine warm-up period after an engine start, “the maximum cylinder internal pressure can be suppressed in such a way as to be along the fatigue limit line when the cylinder bore temperature is low. Therefore, unnecessary weight increase of the engine is suppressed and friction is reduced.

Regarding Claim 20, the combination of Akira and Kazunari teaches all the elements of Claim 11 as indicated above.  Akira further teaches: An internal combustion engine  (Fig. 1, Engine 22) having a plurality of cylinders and a control device (Fig. 1, ECU 24) for carrying out the method (Fig. 2) according to Claim 11.

Regarding Claim 13, Akira further teaches: wherein the warm-up operation is only carried out when the starting temperature of the internal combustion engine is less than a minimum temperature. (Fig. 2, ‘yes’ at step S130)

Regarding Claim 14, Akira further teaches: wherein the speed limit value is set to a starting value at a beginning of the warm-up operation based on the starting temperature. (Fig. 2, S140, ‘NeMax is derived and set” according to detected engine temperature (e.g. engine cooling water temperature) as indicated in Fig. 6 at the beginning of warmup operation)
Akira does not explicitly teach: wherein the at least one charge limit value is set to a starting value at a beginning of the warm-up operation based on the starting temperature
Kazunari teaches: wherein the at least one charge limit value is set to a starting value at a beginning of the warm-up operation based on the starting temperature (Fig. 3, charge limit values are selected based on engine starting temperature and a target engine speed) in order that when engine temperature is low, during an engine warm-up period after an engine start, “the maximum cylinder internal pressure can be suppressed in such a way as to be along the fatigue limit line when the cylinder bore temperature is low. Therefore, unnecessary weight increase of the engine is suppressed and friction is reduced.
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the temperature based, engine speed limiting control method of Akira to incorporate the teachings of Kazunari to include wherein the at least one charge limit value is set to a starting value at a beginning of the warm-up operation based on the starting temperature in order that when engine temperature is low, during an engine warm-up period after an engine start, “the maximum cylinder internal pressure can be suppressed in such a way as to be along the fatigue limit line when the cylinder bore temperature is low. Therefore, unnecessary weight increase of the engine is suppressed and friction is reduced.

Regarding Claim 15, the combination of Akira and Kazunari teaches all the elements of Claim 14 as indicated above.  Akira further teaches: wherein the speed limit value is increased during the warm-up operation from the starting value to an end value (Fig. 6, Map indicates speed limit value increasing as engine temperature increases up to a maximum value, e.g. “end” value.)
Similarly to Akira, Kazunari discloses wherein the charge limit value is increased during the warm-up operation from a starting value to an end value (Fig. 3, increased intake air amount is permitted as engine temperature increases) in order that when engine temperature is low, during an engine warm-up period after an engine start, “the maximum cylinder internal pressure can be suppressed in such a way as to be along the fatigue limit line when the cylinder bore temperature is low. Therefore, unnecessary weight increase of the engine is suppressed and friction is reduced.
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the temperature based, engine speed limiting control method of Akira to incorporate the teachings of Kazunari to include wherein the charge limit value is increased during the warm-up operation from a starting value to an end value in order that when engine temperature is low, during an engine warm-up period after an engine start, “the maximum cylinder internal pressure can be suppressed in such a way as to be along the fatigue limit line when the cylinder bore temperature is low. Therefore, unnecessary weight increase of the engine is suppressed and friction is reduced.

Regarding Claim 16, the combination of Akira and Kazunari teaches all the elements of Claim 15 as indicated above.  Akira further teaches: wherein the end value is selected as a function of the starting temperature of the internal combustion engine. (Fig. 6, Map indicates initial speed limit values increasing as engine temperature increases up to a maximum value, e.g. “end” value.)

Regarding Claim 17, the combination of Akira and Kazunari teaches all the elements of Claim 15 as indicated above.  Akira further teaches: wherein the increasing speed limit value takes place linearly or in steps (¶0041; “In the hybrid vehicle 20 of the first embodiment, as illustrated in FIG. 6, the upper limit rotation speed Nemax is set to be smoothly lowered in a curved shape when the cooling water temperature Tw is lowered. However, the upper limit rotation speed Nemax is set to the cooling water temperature Tw. Therefore, when the cooling water temperature Tw is lowered, the temperature may be lowered linearly or may be lowered stepwise.”)

Regarding Claim 19, Akira further teaches: wherein the warm-up operation is ended when at least one of the speed limit value has reached its end value (Fig. 6, at maximum speed limit value, engine temperature is indicative of a warmed-up engine, which suggests warm-up operation is complete and engine speed is no longer limited based on engine temperature.)

Regarding Claim 33, Akira further teaches: wherein the speed limit value is selected further based on a magnitude of cooling applied to the internal combustion engine (Fig. 6, as engine temperature increases, engine speed limit value increases).  Kazunari teaches wherein the charge limit value is selected further based on a magnitude of cooling applied to the internal combustion engine (Fig. 3, intake charge limit amount increases as engine temperature increases).
Therefore the prior art separately teach that both an engine speed value and an intake charge limit value increase as engine temperature increases.
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Here, it would have been obvious to one skilled in the art at the time of the invention to include wherein the speed limit value and the at least one charge limit value are selected based further on a magnitude of cooling applied to the internal combustion engine by (A) Combining prior art elements according to known methods to yield predictable results as taught by Kazunari into the teachings of Akira because it does no more than also yield predictable results preventing engine damage during warm-up operation by increasing both a speed limit value and a charge limit value according to increasing engine temperature since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Regarding Claim 34, Akira further teaches: wherein the warm-up operation is ended when the speed limit value has reached its end value (Fig. 6, at maximum speed limit value, engine temperature is indicative of a warmed-up engine, which suggests warm-up operation is complete and engine speed is no longer limited based on engine temperature.)
Kazunari teaches wherein the warm-up operation is ended when the charge limit value has reached its end value (Fig. 3, air intake amount is limited during engine warm-up while temperature is less than 35 ° C; however above this temperature, engine is warmed-up and limiting intake air amount is not necessary).
Therefore the prior art separately teach that a warm-up operation is ended when a speed limit value has reached its end value and limiting the speed is no longer required, and also that a warm-up operation is ended when a charge limit value has reached its end value and limiting the charge is no longer required.
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Here, it would have been obvious to one skilled in the art at the time of the invention to include wherein the warm-up operation is ended when both the speed limit value and the charge limit value have reached their end values by (A) Combining prior art elements according to known methods to yield predictable results as taught by Kazunari into the teachings of Akira because it does no more than also yield predictable results of reliably and accurately providing an indication of the completed warmed-up state of an engine since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).


Regarding Claim 36, Akira further teaches: wherein a torque provided by the internal combustion for driving a motor vehicle is reduced due to the warm-up operation. (Fig. 2, S160, “The target torque Te is set”; during warmup, i.e. when S130 is true; engine torque Te is limited based on the determined limit speed NeMax).


Claim(s) 18 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Akira et al. (JP2006250112A) in view of Kazunari et al. (JP2010019153A) in further view of Keiichiro (JP2007009845A).
Regarding Claim 18, Akira discloses increasing the speed limit value during engine warm-up as a function of engine temperature (e.g. engine coolant and/or lubrication oil temperature as the).  Similarly, Kazunari discloses increasing a charge limit value during engine warm-up as a function of engine temperature (e.g. engine water temperature) and engine speed.
Therefore Akira and Kazunari increase/adjust the respective limit values as a function of the degree to which the engine is warmed up (i.e. based on engine temperatures.).
Keiichiro discloses methods of operating an internal combustion engine that comprise determining the warmed-up state of the engine based on a “cumulative intake air amount necessary to reach warm-up state” (See ¶0012, ¶0050 and Fig. 11).  Specifically, Keiichiro discloses “FIG. 11 is a graph showing the relationship between the starting coolant temperature TW0 and the cumulative intake air amount until complete warm-up. In FIG. 11, the horizontal axis represents the starting coolant temperature TW0, and the vertical axis represents the integrated intake air amount. In FIG. 11, the cumulative intake air amount represents a warm-up cumulative intake air amount (hereinafter, referred to as “warm-up ΣGa0”) required until the internal combustion engine 2 is completely warmed up. As shown in FIG. 11, the warm-up ΣGa0 has a correlation with the startup coolant temperature TW0. The control device 30 stores the relationship between the starting coolant temperature TW0 and the warm-up ΣGa0 shown in FIG. Further, the control device 30 measures the accumulated intake air amount (hereinafter referred to as “integrated Ga”) of the internal combustion engine 2 and compares the accumulated Ga with the warm-up ΣGa0 to determine whether or not a complete warm-up state has been reached. Can be determined.” (¶0050).  Therefore it is understood that the warmed-up state of an engine may be reliably determined based on either coolant temperature or cumulative intake air amount.
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
 Here, it would have been obvious to one skilled in the art at the time of the invention to include wherein increasing the speed limit value and the at least one charge limit value takes place as a function of a cumulative amount of air supplied to the internal combustion engine since the internal combustion engine was started by (B) Simple substitution of one known element for another to obtain predictable results as taught by Keiichiro into the teachings of Akira because it does no more than also yield predictable results of reliably and accurately providing an indication of the warmed-up state of an engine as an alternative to directly measuring engine temperature since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Regarding Claim 35, Akira discloses determining that warm-up operation is complete based on a determination that engine temperature is greater than a predetermined temperature.  (See Fig. 2, S130).  Alternatively, Keiichiro further teaches: wherein the warm-up operation is ended when the cumulative amount of air supplied to the internal combustion engine since the internal combustion engine was started exceeds a predetermined threshold. (See ¶0050 and Fig. 11, “Further, the control device 30 measures the accumulated intake air amount (hereinafter referred to as “integrated Ga”) of the internal combustion engine 2 and compares the accumulated Ga with the warm-up ΣGa0 to determine whether or not a complete warm-up state has been reached. Can be determined.”)
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Here, it would have been obvious to one skilled in the art at the time of the invention to include wherein the warm-up operation is ended when the cumulative amount of air supplied to the internal combustion engine since the internal combustion engine was started exceeds a predetermined threshold by (B) Simple substitution of one known element for another to obtain predictable results as taught by Keiichiro into the teachings of Akira because it does no more than also yield predictable results of reliably and accurately providing an indication of when the warmed-up state of an engine is completed as an alternative to directly measuring engine temperature, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).




Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Akira et al. (JP2006250112A) in view of Kazunari et al. (JP2010019153A) in further view of Hiroyasu et al. (JP2003254098A).
Regarding Claim 12, the combination of Akira and Kazunari teach all the elements of Claim 11 as indicated above.  Both Akira and Kazunari determine the engine starting temperature by directly detecting the engine coolant and/or engine lubricating oil temperature(s).  Therefore neither explicitly teaches: wherein the starting temperature is determined according to a computer model based on at least one of a previous operating duration of the internal combustion engine and a duration of a standstill of the internal combustion engine preceding start
Hiroyasu discloses methods for operating an internal combustion engine that include estimating the temperature of a fluid at engine start, based on the duration of a standstill of the engine preceding the start.  Specifically, Hiroyasu discloses “That is, when the engine stop time before the start is long to some extent, the actual hydraulic oil temperature Tc approaches the outside air temperature To together with the engine cooling water temperature Tw (see FIG. 5). Therefore, in this method, a time P at which the hydraulic oil temperature Tc is considered to converge to the outside air temperature To is set, and when the engine stop time before the start is equal to or longer than the set time P, the hydraulic oil temperature Tb1 at the start is set.” (¶0040) and “By taking such a method, when the engine stop time is equal to or longer than the set time P, the estimation accuracy of the starting hydraulic fluid temperature Tb1 can be improved, and as a result, the subsequent estimation accuracy of the hydraulic fluid temperature Tb can be improved….. That is, step 110 is inserted between step 100 and step 101, and it is determined whether or not the pre-starting engine stop time exceeds the set time P. If the set time P has not been exceeded, the process proceeds to step 101. When the set time P is exceeded, the routine proceeds to step 112. In step 112, the intake air temperature Ta1 or the engine cooling water temperature Tw1 is measured, and the value is used as it is as the estimated starting hydraulic oil temperature Tb1. The hydraulic oil temperature estimation control is terminated assuming that the oil temperature Tb is Tb1, that is, the intake air temperature Ta1 or the engine cooling water temperature Tw1.” (¶0041, Fig. 4).
Therefore Hiroyasu teaches wherein the starting temperature is determined according to a computer model based on at least one of a previous operating duration of the internal combustion engine and a duration of a standstill of the internal combustion engine preceding start (¶0040-0041, Fig. 4)
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
 Here, it would have been obvious to one skilled in the art at the time of the invention to include wherein the starting temperature is determined according to a computer model based on at least one of a previous operating duration of the internal combustion engine and a duration of a standstill of the internal combustion engine preceding start by (B) Simple substitution of one known element for another to obtain predictable results as taught by Hiroyasu into the teachings of Akira because it does no more than also yield predictable results of accurately determining the temperature of a hydraulic fluid in the engine (i.e. an engine temperature) since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Claim(s) 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Akira et al. (JP2006250112A) in view of Kazunari et al. (JP2010019153A) in further view of Lehmen et al. (U.S. 2015/0369157A1).
Regarding Claim 31, Akira discloses “The threshold value Tref1 can be determined by the characteristics of the engine 22 and the lubricating oil and the performance of the oil pump 65.” (¶0029).  Therefore Akira does not explicitly teach: wherein the minimum temperature is determined as a function of at least an ambient temperature.
Lehmen disclose methods for operating an internal combustion engine including determining whether or not an engine is operating in “cold start” conditions.  Specifically, Lehman teaches wherein the minimum temperature is determined as a function of at least an ambient temperature (¶0086, “At time prior to t1, the engine may be operated in cold start conditions. For example, cold start conditions may include one or more of an engine temperature may be below a threshold temperature (540), and an exhaust catalyst temperature below an activation temperature. In one example, engine cold-start conditions may be confirmed when the engine has been shut-down for more than a threshold shut-down duration. Additional considerations in assessing an engine cold-start condition may include ambient conditions (such as ambient temperature conditions).
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the temperature based, engine speed limiting control method of Akira to incorporate the teachings of Lehmen to include wherein the minimum temperature is determined as a function of at least an ambient temperature in order to take ambient temperature conditions into consideration when assessing whether or not a cold-start condition is present.

Regarding Claim 32, Akira further teaches: wherein the speed limit value is set to a starting value based on the at least minimum temperature (Fig. 6, when engine temperature is less than Tref1, speed limit value is set to a starting value in accordance with the determined temperature).  Similarly, Kazunari teaches wherein the charge limit value is set to a starting value based on the at least minimum temperature (Fig. 3, when temperature is less than 35° C, intake air amount is limited in accordance with determined temperature).
Therefore the prior art separately teach that a speed limit value and a charge limit value are set to starting values based on determined engine temperature.
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Here, it would have been obvious to one skilled in the art at the time of the invention to include wherein the speed limit value and the at least one charge limit value are each set to a starting value based on at least the minimum temperature by (A) Combining prior art elements according to known methods to yield predictable results as taught by Kazunari into the teachings of Akira because it does no more than  yield predictable results of reliably and accurately setting appropriate engine speed and charge limit values in accordance with determine engine temperature values since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coscia (U.S. 3964457) discloses “The system compares the actual engine speed with a reference speed signal and controls the air delivery to the engine to minimize the difference. The reference speed signal is generated as a function of the engine's temperature.” (Abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747